Citation Nr: 1744153	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  12-21 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD), to include irritable bowel syndrome, acid reflux, and hiatal hernia.  

2.  Entitlement to an effective date earlier than November 15, 2010, for a total disability rating based on individual unemployability (TDIU).   

3.  Entitlement to an effective date earlier than November 15, 2010, for the award of a 70 percent disability rating for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney




ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1969 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2010, December 2015, and March 2016, by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In the June 2010 rating decision, the RO, in pertinent part, granted service connection for gastroesophageal reflux disease (GERD), to include irritable bowel syndrome (IBS), acid reflux, and hiatal hernia and assigned a 10 percent disability rating.  

In the December 2015 rating decision, the RO implemented the Board's December 2015 decision and increased the disability rating for post-traumatic stress disorder (PTSD) to 70 percent, effective November 15, 2010.  

In the March 2016 rating decision, the RO, in pertinent part, granted entitlement to a TDIU, effective November 15, 2010.  

These matters were before the Board in September 2016, at which time the Board remanded the issues of entitlement to earlier effective dates for TDIU and disability rating of 70 percent for PTSD for issuance of a Statement of the Case (SOC).  Furthermore, the Board denied entitlement to an initial rating in excess of 10 percent for GERD.  

The Veteran appealed and in an April 2017 decision the Court of Appeals for Veterans Claims (CAVC) vacated and remanded the claim of entitlement to an initial rating in excess of 10 percent for GERD.  




The issues of entitlement to an initial rating in excess of 10 percent for GERD and an effective date earlier than November 15, 2010, for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was granted in a December 2008 rating decision which assigned a disability rating of 30 percent, effective August 28, 2002.  The Veteran submitted a notice of disagreement with this decision.  

2.  In a subsequent December 2009 rating decision, the disability rating for PTSD was increased to 50 percent, effective August 28, 2002.  In a letter dated in December 2009, the Veteran, by counsel, withdrew his claim for an increased rating for his PTSD.  Accordingly, the December 2009 rating decision became final.  

3.  The Veteran's request for an increased rating for his service connected PTSD was received on November 15, 2010.  

4.  A factually ascertainable increase in disability was not shown to have occurred within one year prior to November 15, 2010.  


CONCLUSION OF LAW

The criteria for an effective date prior to November 15, 2010, for a 70 percent rating for PTSD have not been met.  38 U.S.C.A. §§ 5101 , 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102 , 3.151, 3.155, 3.159, 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA's duty to notify was satisfied by a letter dated in November 2010.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015).  In any case, the appeal adjudicated herein concerns an earlier effective date and the Veteran, who is represented by an attorney, received a statement of the case with the appropriate regulations.

The Board also finds that the duty to assist has been met. The Veteran's VA treatment records and records from the Social Security Administration (SSA) have also been obtained.  He has declined his right to a hearing.  There is no indication that there is any outstanding relevant evidence, and the Board will proceed with consideration of the Veteran's appeal.

Legal Criteria

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

For claims for an increase in a service connected disability, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(1), (2); VAOPGCPREC 12-98 (1998). 

Under the regulations in effect in November 2010, the date of receipt of evidence from a private physician or layman would be accepted as an informal claim for increase when the evidence furnished by or on behalf of the Veteran is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits.  See 38 C.F.R. § 3.157 (b)(2) (2010).

Factual Background and Analysis

As detailed in the findings of fact, the Veteran's disability rating for PTSD was increased to 50 percent in a November 2009 rating decision.  In a letter dated in December 2009, the Veteran, by counsel, withdrew his claim for an initial rating in excess of 50 percent for PTSD.  Accordingly, the November 2009 rating decision became final.  

The Veteran filed a claim for an increased rating for his service connected PTSD on November 15, 2010.  In a decision dated in November 2015, the Board granted a higher disability rating of 70 percent for his service connected PTSD.  In a December 2015 rating decision, the RO implemented the Board's decision and assigned a 70 percent disability rating for PTSD, effective November 15, 2010, which was the date that the Veteran's claim for an increased rating was received.  The Veteran contends that an earlier effective date is warranted.  

After a review of the claims file, the Board finds that an earlier effective date for the grant of a 70 percent disability rating for PTSD is not warranted.  In this regard, there is no communication between November 2009 and November 15, 2010, which might be construed as a claim for an increased rating for PTSD.  Moreover, the Veteran did not report that his PTSD symptoms were worsening until his statement received on November 15, 2010.  

Furthermore, the Board finds that the record does not establish that it was factually ascertainable that the Veteran's PTSD symptoms increased from the period from November 2009 to November 15, 2010.  In this regard, the Veteran's treatment records do not reveal any increase in severity prior to his November 15, 2010, statement.  

Accordingly, an effective date prior to November 15, 2010, for a 70 percent disability rating for the Veteran's service connected PTSD is not warranted.  


ORDER

An effective date prior to November 15, 2010, for the grant of a 70 percent disability rating for PTSD is denied.  


REMAND

Increased Rating for GERD

The CAVC concluded that the Board erred in denying the issue of entitlement to an initial rating in excess of 10 percent for GERD, to include IBS, acid reflux, and hiatal hernia, based on the examination performed in February 2016.  Specifically, the examiner failed to perform and report laboratory tests, diagnostic tests, or imaging studies when performing examinations of the Veteran's intestinal and esophageal disabilities.  Although the examiner reviewed past clinical records, she did not perform new testing as required to assess the severity of the Veteran's current digestive disabilities or provide an explanation as to why such tests were otherwise not necessary.  

Accordingly, the Board finds that a new VA examination is necessary.  

Earlier Effective Date for TDIU

The Veteran states that he is entitled to an effective date prior to November 15, 2010, for his grant of a TDIU.   

With respect to an earlier effective date, a TDIU is a form of increased rating claim, and, therefore, the effective date rules for increased compensation claims apply. Norris, 12 Vet. App. 413, 420; Hurd, 13 Vet. App. 449.  In this regard, the effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (o).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p). In general, "date of receipt" means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r) (2015).

After a review of the file, the Board finds that the Veteran raised the issue of entitlement to a TDIU in a statement dated in February 2004, in which he stated that he was unable to work and needed compensation.  See 02/23/2004, VBMS, VA 21-4142 Authorization for Release of Information.  The Board finds that this was an informal claim for TDIU, which was received by the VA on February 23, 2004.  

Although the Board finds that the date of receipt of the TDIU claim was February 23, 2004, it is unable to grant an effective date prior to November 15, 2010, at this time.  The Board observes that prior to November 15, 2010, the Veteran was service connected for six disabilities with a combined disability rating of 60 percent.  Accordingly, the Veteran did not meet the percentage requirements for consideration of a TDIU on a schedular basis prior to November 15, 2010.  38 C.F.R. § 4.16(a).  

There remains a possibility of referral to the Director, Compensation Service, for an extraschedular rating if the evidence of record shows that the Veteran is "unable to secure and follow a substantially gainful occupation by reason of service connected disabilities."  38 C.F.R. § 4.16(b).  However, the Board is precluded from considering an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  The Veteran's current employment status and the medical evidence of record indicate that he may fall in the realm of consideration for a TDIU on an extraschedular basis.  

In this regard, the evidence of record demonstrates that the Veteran has not been substantially gainfully employed since the date that his claim was received on February 23, 2004.  A VA examination was performed in December 2008, in which it was noted that the Veteran had not been employed for 5 years and it was difficult for him to work due to knee pain, fatigue, and PTSD symptoms.  Prior to his unemployment, he worked in construction and performed automobile body work.  The examiner concluded that his PTSD signs and symptoms resulted in deficiencies in judgment, thinking, family relations, work, mood, or school.  

In sum, while the Veteran fails to meet the criteria for a schedular rating, he has presented evidence that he is unemployable due to his service connected PTSD prior to November 15, 2010.  Therefore, the Board finds that the criteria for referral to the Director, Compensation Service, for a consideration of whether a TDIU is warranted on an extraschedular basis prior to November 15, 2010.  See 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to evaluate the severity of his digestive disabilities, including GERD, irritable bowel syndrome, acid reflux, and hiatal hernia.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner and such review must be reflected in the report.  

All necessary diagnostic testing, laboratory tests, and imaging studies must be performed.  If diagnostic testing, laboratory tests, and/or imaging studies are not required to assess the current severity of the Veteran's digestive disabilities, the examiner must note such finding with an explanation.  

The examiner should specifically indicate whether the Veteran has persistently recurrent epigastric distress, dysphagia, pyrosis, regurgitation, substernal or arm or shoulder pain, pain, vomiting, material weight loss, hematemesis, melena, and/or moderate anemia. The examiner should also indicate whether such symptoms are productive of considerable or severe impairment of health.

The examination must include an evaluation of the Veteran's current complaints and reported symptomatology.  

2.  Refer the claim for a TDIU to the Director, Compensation Service for a determination under 38 C.F.R. § 4.16(b) for the period prior to November 15, 2010.  Notify the Veteran of such action and determination.  

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

	(CONTINUED ON NEXT PAGE)












The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


